Citation Nr: 0007030	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  99-00 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to nonservice-connected VA pension benefits.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1961 and from October 1961 to August 1962.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of an August 1998 decision of the RO denying 
entitlement to nonservice-connected disability pension.  



REMAND

At the time of the submission of his Substantive Appeal in 
January 1999, the veteran had requested a personal hearing 
before a Member of the Board at the RO.  The law provides 
that a veteran may request a hearing and the hearing shall be 
scheduled by the RO.  38 U.S.C.A. § 7107 (West 1991 & Supp. 
1999).  

In April 1999, the RO sent a letter to the veteran 
acknowledging his request for a personal hearing before a 
Member of the Board and informing him that he would be placed 
on a list of persons wishing to appear before the "traveling 
section."  

However, there is no evidence within the claims file to show 
that a hearing was ever scheduled or held prior to the case 
being returned to the Board for appellate review in March 
2000.  

Accordingly, this case must be REMANDED to the RO for the 
following action.  

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing before a Member of the 
Board at the local office.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition.  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  

No action is required of the veteran until he is notified by 
the RO.  The purpose of this REMAND is to afford the veteran 
due process of law.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  



